10
iF
12
13
14
1s
16
17
18
19

20

21

22

23

CAMBRONERO, husband and wife and the

Case 2:18-cv-00875-JLR Document 23 Filed 10/01/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
RHONDA TREGLOWN, No. 2:1 8-cv-00875-JLR
Plaintiff, STIPULATION AND ORDER OF

DISMISSAL WITH PREJUDICE
VS.
[CLERK’S ACTION REQUIRED]
JORGE CAMBRONERO AND JANE DOE

marital community composed thereof,

 

Defendants.

 

 

 

STIPULATION

The parties, by and through their respective counsel, hereby stipulate that all claims
may be dismissed with prejudice and without fees or costs, and that the Order below

dismissing those claims may be entered.

  
 

 

 

DATED this 0. day of & Planar. 2019, DATED this 30thday of September, 2019.
FORSBERG & UMLAUEF, P.S. THE PEARSON LAW FIRM
ff ’ . LE. Fo cy
7 | (grt C7
Kimbérly A. Reppart, WSBA#30643 Jerald D. Pearson, WSBA #8970
Alex E. Ormsby, WSBA #52677 Attorneys for Plaintiff

Attorneys for Defendant

: Forsperc & UMLAUF, PS.
R 7 4 ~ PAGE ’
STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE — PAGE 1 TTORNEYS ATLAW

CAUSE NO, 2:18-ov-00875-ILR 901 FIFTH AVENUE « SUITE 1400
SEATTLE, WASHINGTON 98164-1039

2 9. : RAX
2470591 / 1044.0019 (206) 689-8500 « (206) 689-8501 FAX

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-00875-JLR Document 23 Filed 10/01/19 Page 2 of 2

ORDER

 

THIS MATTER came before the Court upon the above Stipulation of the parties. In
light of the foregoing, the Court hereby ORDERS as follows:
The Stipulated Dismissal is granted. All claims are dismissed with prejudice and
without costs or attorney fees to either party.
DONE IN OPEN COURT this _\*" day of _Gekwlege, 2019.
Qian:

Honorable James L. Robart

 

PRESENTED BY:
FORSBERG & UMLAUF, PS.

Kimbérly/&. Reppart, WSBA#30643
Alex E. Ormsby, WSBA #52677
Attorney for Defendant

APPROVED FOR ENTRY:

THE PEARSON LAW FIRM

 

 

Jerald D, Pearson, WSBA #8970

. > + FORSBERG & UMLAUF, P.S.
STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE — PAGE 2 ATTORNEYS AT LAW

CAUSE NO, 2:1 8-cv-00875-JLR 901 FIFTH AVENUE « SUITE 1400
SEATTLE, WASHINGTON. 98164-1039

2470591 / 1044.0019 (206) 689-8500 + (206) 689-8501 TAX

 

 
